904 F.2d 711
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Louis J.M.M. IVES, Defendant-Appellant.

1
No. 89-30330.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted June 5, 1990.Decided June 12, 1990.

3
Before EUGENE A. WRIGHT and WALLACE, Circuit Judges, and ROBERT E. JONES,* District Judge.

ORDER

4
We have Mr. Ives before us again, this time on an appeal from the determination by Judge Tanner that Mr. Ives was legally competent during his October 1978 trial.  Judge Tanner's determinations were essentially factual and we review to determine whether the finding of competency was clearly erroneous.   See Chavez v. United States, 656 F.2d 512, 517 (9th Cir.1981).  We find no clear error and affirm essentially for the reasons stated by Judge Tanner in his order dated September 26, 1988.


5
AFFIRMED.


6
Note:  This disposition is not appropriate for publication and may not be cited to or by the Courts of this Circuit except as provided by Ninth Circuit Rule 36-3.



*
 Honorable Robert E. Jones, United States District Judge, District of Oregon, sitting by designation